USCA11 Case: 21-10441      Date Filed: 02/11/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10441
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
NESBIT ANDREW WILLHITE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:17-cr-00520-SDM-CPT-1
                   ____________________
USCA11 Case: 21-10441               Date Filed: 02/11/2022          Page: 2 of 6




2                            Opinion of the Court                       21-10441


Before JILL PRYOR, BRANCH, and EDMONDSON, Circuit
Judges.


PER CURIAM:


       Nesbit Willhite, a federal prisoner proceeding pro se,1 ap-
peals the district court’s denial of his motion for compassionate re-
lease under 18 U.S.C. § 3582(c)(1)(A). No reversible error has been
shown; we affirm.2
       In 2017, Willhite pleaded guilty to possession with intent to
distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)
and (b)(1)(C). Willhite is serving a sentence of 168 months’ impris-
onment.
      In 2020, Willhite moved pro se for compassionate release
under section 3582(c)(1)(A), as amended by the First Step Act. 3
Willhite sought relief based on the COVID-19 pandemic. Willhite
said his medical conditions (including hypertension,


1 We read liberally briefs filed by pro se litigants.   See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008).
2 After the close of briefing in this appeal, Willhite moved pro se to supplement
his appeal with “new circumstances” he says arose while this appeal was pend-
ing. Willhite’s “Motion to Supplement” is DENIED.
3 First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
USCA11 Case: 21-10441            Date Filed: 02/11/2022         Page: 3 of 6




21-10441                  Opinion of the Court                               3

hyperlipidemia, obesity, and diabetes with neuropathy in his legs)
put him at increased risk of serious illness if he were to contract
COVID-19. Willhite also alleged that the conditions in his prison
facility prevented him from taking effective precautions against in-
fection.
       The district court denied Willhite’s motion for compassion-
ate release. 4 In particular, the district court determined that
Willhite failed to show that he would present no danger to the
community. The district court found that Willhite’s “previous fel-
ony drug history, his violating the conditions of his bond while
awaiting sentencing in this action, and his possession and use of
weapons during his drug offenses provide clear and convincing ev-
idence that he is a danger.” The district court later denied
Willhite’s motion for reconsideration.
       We review for abuse of discretion the district court’s deci-
sion about whether to grant or to deny a defendant compassionate
release. See United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021). “A district court abuses its discretion if it applies an incorrect
legal standard, follows improper procedures in making the deter-
mination, or makes findings of fact that are clearly erroneous.”
United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015).


4 The district court also construed Willhite’s motion as seeking home confine-
ment under the Coronavirus Aid, Relief, and Economic Security Act (“CARES
Act”), Pub. L. No. 116-136, § 12003(b)(2) (2020). On appeal, Willhite raises no
challenge to the district court’s denial of relief under the CARES Act.
USCA11 Case: 21-10441        Date Filed: 02/11/2022     Page: 4 of 6




4                      Opinion of the Court                 21-10441

       As amended by the First Step Act, section 3582(c)(1)(A) au-
thorizes a district court to modify a term of imprisonment under
these circumstances:
               [T]he court . . . may reduce the term of impris-
      onment . . . after considering the factors set forth in
      section 3553(a) to the extent that they are applicable,
      if it finds . . . extraordinary and compelling reasons
      warrant such a reduction . . . and that such a reduction
      is consistent with applicable policy statements issued
      by the Sentencing Commission.

      18 U.S.C. § 3582(c)(1)(A)(i).
       The policy statements applicable to section 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13; United States v.
Bryant, 996 F.3d 1243, 1247 (11th Cir. 2021). Pertinent to this ap-
peal, section 1B1.13 provides that the district court may reduce a
term of imprisonment if the court determines that “the defendant
is not a danger to the safety of any other person or to the commu-
nity.” See U.S.S.G. § 1B1.13(2); id. comment. (n.1).
       We have said that a district court may reduce a defendant’s
term of imprisonment under section 3582(c)(1)(A) only if each of
these three conditions is met: “(1) the § 3553(a) sentencing factors
favor doing so, (2) there are ‘extraordinary and compelling reasons’
for doing so, and . . . (3) doing so wouldn’t endanger any person or
the community within the meaning of § 1B1.13’s policy state-
ment.” See United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
USCA11 Case: 21-10441         Date Filed: 02/11/2022    Page: 5 of 6




21-10441               Opinion of the Court                         5

2021). If the district court determines that a movant fails to satisfy
one of these conditions, the district court may deny compassionate
release without addressing the remaining conditions. Id. at 1237-
38, 1240.
       On appeal, Willhite argues that the district court relied im-
permissibly on U.S.S.G. § 1B1.13 in denying his motion for com-
passionate release. Relying on caselaw from the Sixth Circuit,
Willhite asserts that the policy statement in section 1B1.13 is inap-
plicable to prisoner-filed compassionate-release motions. Willhite
also contends that the district court failed to consider adequately
his good conduct while in prison, his assignment to minimum se-
curity housing, and his classification as having a minimal risk of re-
cidivism.
        Willhite’s argument that the district court erred in applying
the policy statement in U.S.S.G. § 1B1.13 to a prisoner-filed motion
is foreclosed by our decision in Bryant. See Bryant, 996 F.3d at 1247
(concluding that section 1B1.13 remains the applicable policy state-
ment for all motions filed under section 3582(c)(1)(A), including
those filed by prisoners).
       The district court abused no discretion in denying compas-
sionate release based on a finding that Willhite would pose a dan-
ger to the community if released. In determining the potential dan-
ger posed by a defendant, the court considers these kinds of factors:
(1) the nature and circumstances of the offense, including whether
the offense involved a controlled substance or a firearm; (2) the
weight of the evidence against the defendant; (3) the defendant’s
USCA11 Case: 21-10441         Date Filed: 02/11/2022     Page: 6 of 6




6                       Opinion of the Court                 21-10441

history and characteristics, including his past conduct and criminal
history; and (4) the nature and seriousness of the danger that would
be posed by the defendant’s release. See 18 U.S.C. § 3142(g).
        Willhite is currently serving a sentence for a drug-trafficking
offense. According to the undisputed facts in the Presentence In-
vestigation Report, Willhite’s offense involved over 1.5 kilograms
of methamphetamine and distribution-level quantities of other
controlled substances. Willhite also possessed unlawfully three
guns and ammunition in furtherance of his drug-trafficking activi-
ties. That Willhite has a prior drug-trafficking conviction -- and
that Willhite violated the conditions of his bond prior to sentencing
in this case by storing narcotics at his residence -- also support a
finding of dangerousness. Given the serious nature of Willhite’s
offense and Willhite’s criminal history, we cannot say that the dis-
trict court clearly erred in finding that Willhite posed a danger.
That the district court afforded more weight to Willhite’s history
and characteristics than the court did to mitigating factors is no
abuse of discretion. Cf. United States v. Amedeo, 487 F.3d 823, 832
(11th Cir. 2007) (stating that the weight given to a particular sen-
tencing factor “is a matter committed to the sound discretion of the
district court, and we will not substitute our judgment in weighing
the relevant factors.” (quotations and alteration omitted)).
       We affirm the denial of Willhite’s motion for compassionate
release.
              AFFIRMED.